DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,008,476. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,008,476 recites an ink composition with the same tungsten oxide particle properties in the present application. 
Claims 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,091,655. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,091,655 recites an ink composition with the same tungsten oxide particle properties in the present application. 
Claims 1-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,008,476. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,752,512 recites a composition with the same tungsten oxide particle properties in the present application. 
Claim 11 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 13 of copending Application No. 16/623970 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the present application claim 11 recite a generic cured layer made from the materials of claim 1, while claim 1 of copending Application No. 16/623970 recites a particular layer with the same materials. Similarly, claim 13 of the present application recites a method using the same material as claim 13 of copending Application No. 16/623970.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1 recites “(wherein M element is…” and the parentheses should be removed to make the claim clearer.  
Claim 1 recites “0.001 ≤ x/y ≤  1, 2.2 ≤ z/y ≤ 3.0” and should be corrected to “0.001 ≤ x/y ≤  1 and 2.2 ≤ z/y ≤ 3.0”to make the claim clearer. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a stereolithography” in line 1, rendering the claim indefinite. It is not clear if the claim recites a method of stereolithography or a product made. For purposes of examination it will be interpreted to recite a method comprising the steps claimed. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-10, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by .

Regarding claim 1, Sumimoto meets the claimed a near-infrared curable ink composition containing composite tungsten oxide fine particles (Sumimoto teaches a tungsten oxide fine particles for forming a solar radiation shield is 1 nm or more and … still more preferably 50 nm or less [0025]) as near-infrared absorbing fine particles and uncured thermosetting resin, (dispersion liquid for forming a composite tungsten oxide microparticles further comprising a resin binder, see [0028], a room temperature curing resin [0055])) 
Examiner notes the instant specification includes uncured thermosetting resins are cured by applying thermal energy from  the near-infrared absorbing fine particles that have been irradiated with near-infrared irradiation, see [0072]. 
The further claimed wherein the composite tungsten oxide fine particles have a XRD peak top intensity ratio value of 0.13 or more based on a XRD peak intensity ratio value of 1 on plane (220) of a silicon powder standard sample (640c produced by NIST) is presumed inherent for the material Cs x W y O z (where Cs is Cesium, W is tungsten, O is oxygen, cesium-added tungsten oxide fine particles represented by 0.30 ≦ x / y ≦ 0.33, 2.2 ≦ z / y 3.0, see [0046].  Examiner notes claim 5 recites M to be Cesium (Cs) and claim 2 recites broader ranges for the x/y and z/y ratio. Therefore, the XRD intension ratio value claimed is presumed inherent for the material taught by Sumimoto. 

Regarding claim 2, Sumimoto meets the claimed wherein the composite tungsten oxide fine particles are expressed by general formula Mx W yOz, wherein M element is an element of one or more kinds selected from H, He, alkali metal, (Cesium is an alkali metal, which is taught to be M by Sumimoto [0046]) alkaline earth metal, rare earth elements, Mg, Zr, Cr, Mn, Fe, Ru, Co, Rh, Ir, Ni, Pd, Pt, Cu, Ag, Au, Zn, Cd, Al, Ga, In, Tl, Si, Ge, Sn, Pb, Sb, B, F, P, S, Se, Br, Te, Ti, Nb, V, Mo, Ta, Re, Be, Hf, Os, Bi, and I, Wis tungsten, 0 is oxygen, satisfying 0.001 ≤ x/y ≤  1, 2.2 ≤ z/y ≤ 3.0.

Regarding claim 3, Sumimoto meets the claimed wherein some of the composite tungsten oxide fine particles have a hexagonal crystal structure or all have a hexagonal crystal structure.  (cesium-doped tungsten oxide, WO 6 octahedra, which are represented by squares in FIG. 2, combine with each other to form a hexagonal tunnel, [0051]) 

Regarding claim 4, Sumimoto meets the claimed wherein a crystallite size of each composite tungsten oxide fine particle is 1 nm or more. (Sumimoto teaches a tungsten oxide fine particles for forming a solar radiation shield is 1 nm or more and … still more preferably 50 nm or less [0025])

Regarding claim 5, Sumimoto meets the claimed wherein the M element of the composite tungsten oxide fine particles is composed of a composite tungsten oxide that is one or more selected from Cs, (Cesium is an alkali metal, which is taught to be M by Sumimoto [0046])  Rb, K, Tl, In, Ba, Li, Ca, Sr, Fe, and Sn.

Regarding claim 8, Sumimoto meets the claimed further containing a dispersant. (dispersant [0027]) 

Regarding claim 9, Sumimoto meets the claimed 1, further containing a solvent. (solvent [0027]).

Regarding claim 10, Sumimoto meets the claimed, wherein a dispersed particle size of the near-infrared absorbing fine particles is 1 nm or more and 200 nm or less. (Sumimoto teaches a tungsten oxide fine particles for forming a solar radiation shield is 1 nm or more and … still more preferably 50 nm or less [0025])




Regarding claim 13, Sumimoto meets the claimed, method for producing a near-infrared curable ink composition containing composite tungsten oxide fine particles and an uncured thermosetting resin, the method comprising:
-producing by firing the composite tungsten oxide fine particles so as to have a XRD peak top intensity ratio value of 0.13 or more based on a XRD peak intensity ratio value of on plane (220) of a silicon powder standard sample (640c produced by NIST); and (see rejection of claim 1)
adding the produced composite tungsten oxide particles into the uncured thermosetting resin, (dispersion liquid for forming a composite tungsten oxide microparticles further comprising a resin binder, see [0028], a room temperature curing resin [0055])) 
The further claimed while maintaining the XRD peak top intensity ratio value at 0.13 or more is presumed inherent for the material Cs x W y O z (where Cs is Cesium, W is tungsten, O is oxygen, cesium-added tungsten oxide fine particles represented by 0.30 ≦ x / y ≦ 0.33, 2.2 ≦ z / y 3.0, see [0046].  Examiner notes claim 5 recites M to be Cesium (Cs) and claim 2 recites broader ranges for the x/y and z/y ratio. Therefore, the XRD intension ratio value claimed is presumed inherent for the material taught by Sumimoto. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, 7, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumimoto Metal Mining Co. (JP 2015/199668 A), machine translation provided, in view of Jarvis (US 2016/0168407 A1).

Regarding claim 6, Sumimoto meets the claimed, wherein a surface of the near-infrared absorbing fine particles is coated with an oxide containing one or more elements of Si, Ti, Zr, and Al.
Jarvis meets the claimed wherein a surface of the near-infrared absorbing fine particles is coated with an oxide containing one or more elements of Si, Ti, Zr, and Al. (Jarvis teaches alumnium (Al) to be present in the M of the MWO particles, see [0028].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to select Al with the MWO particles of Sumimoto because good laser imaging efficacy, and an essentially negligible impact on the background color of the coating, see [0022]. 

Regarding claim 7, Sumimoto does not meet the claimed further containing one or more selected from organic pigments, inorganic pigments and dyes.
Jarvis teaches traditional dyes and pigments, [0075]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the dyes of Jarvis with the materials of Sumimoto to create a distinct colored image on exposure [0004].

Regarding claim 11, Sumimoto does not meet the claimed, is cured by being irradiated with near-infrared rays.
Jarvis teaches the radiation is near infrared radiation [0080]. 
Examiner notes the instant specification includes uncured thermosetting resins are cured by applying thermal energy from  the near-infrared absorbing fine particles that have been irradiated with near-infrared irradiation, see [0072]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to use the infrared radiation of Jarvis to cure the thermal curing resin of Sumimoto because Jarvis teaches using infrared light to create heat for heat curing materials, see [0007], [0043], [0052].

Regarding claim 12, Sumimoto meets the claimed, a stereolithography, comprising:
applying a near-infrared curable ink composition of claim 1 (see rejection of claim 1) on a desired substrate to obtain a coated material; and (coating on a substrate [0054]) 
Jarvis teaches the dispersion is applied to a substrate and then cured according to the curing method of each resin, ultraviolet radiation may be appropriately irradiated, and if it is a room temperature curing resin, it may be left as it is after application [0055])
Jarvis does not explicitly teach irradiating the coated material with near-infrared rays, to cure the near-infrared curable ink composition. 
Jarvis teaches the radiation is near infrared radiation [0080]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to use the infrared radiation of Jarvis to cure the thermal curing resin of Sumimoto because Jarvis teaches using infrared light to create heat for heat curing materials, see [0007], [0043], [0052].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744